Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 25, 2018

The Court of Appeals hereby passes the following order:

A18A1854. EDWARD TYRONE RIDLEY v. THE STATE.

      Edward Tyrone Ridley has not filed the brief required by Rule 23. Neither has
he requested an extension of time to file under Rule 16. Accordingly, this appeal is
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/25/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.